DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 26, cancelled claims 33-50, added claims 51-53.
Status of claims:
Claims 26-32 and 51-53 are pending in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 and 51 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Authorization of use of Coverage Enhancement/S2-166936(hereinafter D1).
Per claim 26, D1 discloses one or more non transitory computer-readable storage media, "NTCRSM", comprising instructions , wherein execution of the instructions by one or more processors of a Mobility Management Entity, "MME", are to cause the MME to: identify, from a mobility management, "MM", context, a coverage enhancement, "CE", 
Where the method of claim 26 differs from that of document D1 solely in that the Coverage Enhancement Restricted parameter is a Coverage Enhancement mode B Restricted parameter. However, since it is disclosed in D1 that any information on Enhanced Coverage is provided to and stored in the MME, it is obvious that any kind of Coverage Enhancement Restricted parameter will be stored in the MME and transmitted to the eNodeB. As a consequence, no technical effect is acknowledged by the fact he Coverage Enhancement Restricted parameter is a Coverage Enhancement mode B Restricted parameter. Thus, no inventive contribution to the art can be acknowledged to a "NTCRSM" method performed by a MME that claims the same method steps as a method known by the prior art addressed to a Coverage Enhancement Restricted parameter in general.
Per claim 27, D1 discloses The one or more NTCRSM of claim 26, wherein, to control transmission of the CE mode B Restricted parameter via the Si signaling, execution of the instructions is to cause the MME to: generate an Si application protocol (SlAP) message to include the CE mode B Restricted parameter (page 14, last paragraph of step 17. i.e. If the UE included support for restriction of use of Enhanced Coverage, the MME sends Enhanced Coverage Restricted parameter to the eNB in S1-AP Initial Context Set-up Request message. MME also sends Enhanced Coverage Restricted parameter to the UE in the Attach Accept message).
Per claim 28, D1 discloses the one or more NTCRSM of claim 27, wherein the SlAP message is one of an Initial Context Setup Request message, a Handover Request message, a Path Switch Request Acknowledge message, a Connection Establishment Indication message, or a Downlink Non-Access Stratum (NAS) Transport message carrying a Tracking Area Update (TAU) Accept message (see claim 27 rationale).
Per claim 51, D1 discloses The one or more NTCRSM of claim 26, wherein controlling transmission of the CE mode B Restricted parameter to the eNB via Si signaling comprises sending an SlAP message to the eNB, wherein the SlAP message is one of an Initial Context Setup Request message or a UE Radio Capability Match Request message during an Attach procedure or a Tracking Area Update (TAU) procedure( pg 10 last paragraph of step 12, i.e. If the MME requires the eNB to check  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim26 above, and further in view of  (Nokia)CE mode A/B with dedicated bearer establishment/ S2-171172(hereinafter D2).
Per claim 29, D1 discloses the one or more NTCRSM of claim 26, wherein execution of the instructions by the one or more processors is to cause the MME to(see claim 26 rationale): but fails to explicitly disclose receive a NAS message from the UE; identify a UE's usage setting indicated by the NAS message; and control storage of the CE mode B Restricted parameter in the MM context to have a "restricted" value when the UE's usage setting is set to a voice centric usage setting, or control storage of the CE mode B Restricted parameter in the MM context to have a "not restricted" value when the UE's usage setting is set to a data centric usage setting.
In analogous field of endeavor, D2 discloses receive a NAS message from the UE (M.3, NAS service request) ; identify a UE's usage setting indicated by the NAS message (M.2 ,  FIG. M.2-1 step 6, i.e. NAS: Service Request with current CE mode indication) and control storage of the CE mode B Restricted parameter in the MM context to have a "restricted" value when the UE's usage setting is set to a voice centric usage setting, (M.3, currently operates in CE mode A or CE mode B. The MME may identify the requested service based on the RRC Establishment cause IE in the S1AP Initial UE Message. For example, the may use the establishment cause mo-VoiceCall for mobile originating MMTEL voice calls. If the UE is reported to operate in CE mode B, and the MME can determine that the requested 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of D2 into the invention of D1,D1 provides Coverage enhancement restricted parameter and D2 provides CE mode B restricted parameter  when set in voice usage in order to better support in bad or normal conditions.
Per claim 30, the combination discloses the one or more NTCRSM of claim 29, wherein D1 discloses  the NAS message is an Attach request or TAU request message (page 5 lines 22-29).
Per claim 31, refer to the same rationale as explained in claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim32 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 26 above, and further in view of Nokia/ Restriction of CE mode B with dedicated bearer requirements/S2-171403( hereinafter D3).

Per claim 32, D1 discloses the one or more NTCRSM of claim 26, wherein, when the CE mode B Restricted parameter stored in the MM context is set to the "not restricted" value (see page 2 section 4.3 x), but fails to disclose execution of the instructions by the one or more processors is to cause the MME to extend NAS timer settings for the UE.
In an analogous field of endeavor, D3 execution of the instructions by the one or more processors is to cause the MME to extend NAS timer settings for the UE( pg. 1 reason for change, first paragraph, extension of NAS timer).
.
Allowable Subject Matter
Claims 52 and  53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.